DETAILED ACTION

This action is in response to the Pre-Appeal Brief Conference Request received on April 20, 2022. Upon further consideration the Final Rejection mailed on October 26, 2021 has been withdrawn and a new Non-Final Rejection is presented below.
Claims 1-5, 11-14 and 21-31 are pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 11, 14 and 21-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hartz et al. (US Patent No. 5,261,215), hereinafter “Hartz”, in view of Marcon (US Patent No. 5,542,398), hereinafter “Marcon” and Kobayashi (US Patent No. 5,924,400), hereinafter “Kobayashi”.
Regarding claim 1, Hartz discloses an apparatus comprising: a gasoline powered engine configured to operate in a substantially horizontal orientation and to be stored in a generally vertical orientation without leaking of fluid contained in the gasoline powered engine (col. 3, lines 3-6).
Hartz fails to disclose a fuel tank having an opening configured to receive gasoline to be stored in the fuel tank, the fuel tank including a filler neck extending about the opening, wherein the opening is located above the gasoline stored in the fuel tank when the gasoline powered engine is in the generally vertical orientation.
However, Marcon discloses a fuel tank (Marcon (Fig. 15 (22))) having an opening (Marcon (Fig. 15 (surrounding element 28 at the lower part of element 22))) configured to receive gasoline to be stored in the fuel tank (Marcon (Fig. 15 (22))), the fuel tank including a filler neck (Marcon (Fig. 15 (element going into element 28))) extending about the opening (Marcon (Fig. 15 (surrounding element 28 at the lower part of element 22))), wherein the opening (Marcon (Fig. 15 (surrounding element 28 at the lower part of element 22))) is located above the gasoline stored in the fuel tank (Marcon (Fig. 15 (22))) when the gasoline powered engine is in the generally vertical orientation.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Hartz by incorporating the teachings of Marcon in order to avoid the spill of fuel when the apparatus is in the vertical orientation.
Kobayashi discloses a tank (Kobayashi (Fig. 3 (125))) having an opening (Kobayashi (Fig. 3 (in the vicinity of element 169))) and an outlet port (Kobayashi (Fig. 3 (in the vicinity of element 166))), separate from the opening (Kobayashi (Fig. 3 (in the vicinity of element 169))), through which liquid stored in the tank (Kobayashi (Fig. 3 (125))) is supplied to the engine.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Hartz by incorporating the teachings of Kobayashi in order to be able to refill the tank without having to disconnect the tank from the engine.
Regarding claim 11, the modified invention of Hartz discloses the apparatus of claim 1, further comprising a second oil drain port through a second wall of the sump, wherein the second wall forms the bottom of the sump when the engine is in the substantially horizontal orientation (Marcon (Fig. 15)).
Regarding claim 14, the modified invention of Hartz discloses an apparatus comprising: a gas powered walk behind mower (10) comprising: a rotating cutting blade (99); a deck, wherein the deck (12) is configured to be stored in a generally vertical orientation (col. 3, lines 3-6); a pair of front wheels (16) coupled to the deck; a pair of rear wheels (18) coupled to the deck; a gas powered engine (col. 3, lines 3-6) supported by the deck (12) to drive the rotating cutting blade (99), the engine comprising: a fuel tank (Marcon (Fig. 15 (22))) having an opening (Marcon (Fig. 15 (surrounding element 28 at the lower part of element 22))) configured to receive gasoline to be stored in the fuel tank (Marcon (Fig. 15 (22))), the fuel tank including a filler neck (Marcon (Fig. 15 (element going into element 28))) extending about the opening (Marcon (Fig. 15 (surrounding element 28 at the lower part of element 22))), wherein the opening (Marcon (Fig. 15 (surrounding element 28 at the lower part of element 22))) is located above the gasoline stored in the fuel tank (Marcon (Fig. 15 (22))) when the gasoline powered engine is in the generally vertical orientation.
Kobayashi discloses a tank (Kobayashi (Fig. 3 (125))) having an opening (Kobayashi (Fig. 3 (in the vicinity of element 169))) and an outlet port (Kobayashi (Fig. 3 (in the vicinity of element 166))), separate from the opening (Kobayashi (Fig. 3 (in the vicinity of element 169))), through which liquid stored in the tank (Kobayashi (Fig. 3 (125))) is supplied to the engine.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Hartz by incorporating the teachings of Kobayashi in order to be able to refill the tank without having to disconnect the tank from the engine.
Regarding claim 21, the modified invention of Hartz discloses the apparatus of claim 1, wherein the fuel tank (Marcon (Fig. 15 (22))) is configured to trap a vapor lock volume of vapor (Marcon (col. 18, lines 18-34)) preventing the fuel tank from filling entirely with gasoline.
Regarding claim 22, the modified invention of Hartz discloses the apparatus of claim 21, wherein the fuel tank (Marcon (Fig. 15 (22))) further includes a filler skirt (Marcon (Fig. 15 (in the vicinity of element 28))) extending about the opening (Marcon (Fig. 15 (surrounding element 28 at the lower part of element 22))) in a direction opposite the filler neck (Marcon (Fig. 15 (element going into element 28))).
Regarding claim 23, the modified invention of Hartz discloses the apparatus of claim 22, wherein the fuel tank (Marcon (Fig. 15 (22))) further includes: a floor; a top located opposite the floor; and a plurality of side walls extending about the floor and the top and defining an internal volume, wherein the opening is located within the top and the filler neck (Marcon (Fig. 15 (element going into element 28))) extends about the opening in a direction opposite the floor.
Regarding claim 24, the modified invention of Hartz discloses the apparatus of claim 23, wherein the vapor lock volume (Marcon (col. 18, lines 18-34)) is a portion of the internal volume between the filler skirt (Marcon (Fig. 15 (in the vicinity of element 28))) and the top when the engine is in the substantially horizontal orientation.
Regarding claim 25, the modified invention of Hartz discloses the apparatus of claim 23, wherein the vapor lock volume (Marcon (col. 18, lines 18-34)) is a portion of the internal volume above the filler skirt (Marcon (Fig. 15 (in the vicinity of element 28))) when the engine is in the generally vertical orientation.
Regarding claim 26, the modified invention of Hartz discloses the apparatus of claim 14, wherein the walk behind mower (10) further comprises: a plurality of feet extending from the deck, wherein when the deck is in the generally vertical orientation, the feet prop the deck in the generally vertical orientation (Fig. 1); and a handle extending from the deck and pivotable relative to the deck about an axis between an operating position and a folded position, wherein the handle extends forward of the front wheels in the folded position (Fig. 4).
Regarding claim 27, the modified invention of Hartz discloses the apparatus of claim 26, wherein when the deck is in the generally vertical orientation the front wheels (16) are elevated from the ground.
Regarding claim 28, the modified invention of Hartz discloses the apparatus of claim 14, wherein the fuel tank (Marcon (Fig. 15 (22))) is configured to trap a vapor lock volume of vapor (Marcon (col. 18, lines 18-34)) preventing the fuel tank from filling entirely with gasoline.
Regarding claim 29, the modified invention of Hartz discloses the apparatus of claim 28, wherein the fuel tank (Marcon (Fig. 15 (22))) further includes: a filler skirt (Marcon (Fig. 15 (in the vicinity of element 28))) extending about the opening (Marcon (Fig. 15 (surrounding element 28 at the lower part of element 22))) in a direction opposite the filler neck (Marcon (Fig. 15 (element going into element 28))); a floor; a top located opposite the floor; and a plurality of side walls extending about the floor and the top and defining an internal volume (Marcon (Fig. 15)), wherein the opening (Marcon (Fig. 15 (surrounding element 28 at the lower part of element 22))) is located within top, the filler neck (Marcon (Fig. 15 (element going into element 28))) extends about the opening in a direction opposite the floor, and the vapor lock volume (Marcon (col. 18, lines 18-34)) is a portion of the internal volume above the filler skirt when the engine is in the generally vertical orientation.

Claims 2, 3 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hartz, in view of Marcon and Kobayashi as applied to claims 1 and 14 above, and further in view of J. R. Gretzinger (US Patent No. 2,933,192), hereinafter “Gretzinger”.
Regarding claim 2, the modified invention of Hartz discloses the apparatus of claim 1.
The modified invention of Hartz fails to disclose that the gasoline powered engine further comprises: an oil sump; and a first oil drain port extending in a first direction through a first wall of the sump, wherein the first wall forms a bottom of the sump when the engine is in the vertical orientation.
However, Gretzinger discloses an oil sump; and a first oil drain port (Gretzinger (59)) extending in a first direction through a first wall of the sump, wherein the first wall forms a bottom of the sump when the engine is in the vertical orientation (Gretzinger (Fig. 1)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Hartz by incorporating the teachings of Gretzinger because oil cartridges are old and well known in the art of for filtering engine oil.
Regarding claim 3, the modified invention of Hartz discloses the apparatus of claim 2, wherein the oil drain port is configured to be releasably connected to an oil cartridge with the oil cartridge being upright when the engine is in the vertical orientation (Gretzinger (Fig. 1)).
Regarding claim 30, the modified invention of Hartz discloses the apparatus of claim 14, wherein the engine further comprises: an oil sump; and a first oil drain port (Gretzinger (59)) extending in a first direction through a first wall of the sump, wherein the first wall forms a bottom of the sump when the engine is in the vertical orientation (Gretzinger (Fig. 1)).

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hartz, in view of Marcon and Kobayashi as applied to claims 1 above, and further in view of Kucik (US Patent No. 5,366,400), hereinafter “Kucik”.
Regarding claim 12, the modified invention of Hartz discloses the apparatus of claim 1.
The modified invention of Hartz fails to disclose a flexible hose having a first end and a second end, the first end being connected to the oil drain port while the second end is releasably mounted to the mower.
However, Kucik discloses a flexible hose (Kucik (10)) having a first end and a second end, connected to the oil drain port (Kucik (7)); (Kucik (Figs. 7 & 8)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Hartz by incorporating the teachings of Kucik in order to cleanly drain oil.

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hartz, in view of Marcon, Kobayashi and Kucik as applied to claims 12 above, and further in view of Drew et al. (US PG Pub No. 2010/0078265), hereinafter “Drew”.
Regarding claim 13, the modified invention of Hartz discloses the apparatus of claim 12.
The modified invention of Hartz fails to disclose a hose cap coupler connected to the second end of the flexible hose; a cap removably coupled to the cap coupler; and a clip supported by at least one of the cap and the coupler, the clip being configured to resiliently flex to resiliently capture and retain an attachment point of the mower between the clip and the hose cap coupler.
However, Drew discloses a hose cap coupler and clip wherein a hose cap coupler (Drew (52)) is connected to an end of a flexible hose (Drew (50)); a cap (Drew (56)) is removably coupled to the cap coupler; and a clip (Drew (54)) is supported by the coupler (Drew (Figs. 1-3)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Hartz by incorporating the teachings of Drew in order to prevent unwanted substances from entering the hose.

Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hartz, in view of Marcon, Kobayashi and Gretzinger as applied to claim 30 above, and further in view of Kucik (US Patent No. 5,366,400), hereinafter “Kucik”.
Regarding claim 31, the modified invention of Hartz discloses the apparatus of claim 30.
The modified invention of Hartz fails to disclose a flexible hose having a first end and a second end, the first end being connected to the oil drain port while the second end is releasably mounted to the mower.
However, Kucik discloses a flexible hose (Kucik (10)) having a first end and a second end, the first end being connected to the oil drain port (Kucik (7)) while the second end is releasably mounted to the mower (Kucik (Figs. 7 & 8)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Hartz by incorporating the teachings of Kucik in order to cleanly drain oil.

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s remarks filed on April 20, 2022 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR MORALES whose telephone number is (571)272-5923. The examiner can normally be reached Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.M/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747